                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

UNITED STATES OF AMERICA,

                                                        No. 11-CR-3017-LRR
               Plaintiff,
vs.
                                                               ORDER
MICHAEL ALLISON,


               Defendant.
                            ___________________________


                      I. INTRODUCTION AND BACKGROUND
       On May 18, 2011, a one-count Indictment was filed against Defendant Michael
Allison. 1 On May 18, 2020, Defendant appeared before United States Magistrate Judge
Mark A. Roberts and entered a plea of guilty to Count 1 of the Indictment. On the same
date, Judge Roberts filed a Report and Recommendation in which he recommended that
Defendant’s guilty plea be accepted. No objections to Judge Roberts’s Report and
Recommendation were filed. The court, therefore, undertakes the necessary review of
Judge Roberts’s recommendation to accept Defendant’s plea in this case.
                                     II. ANALYSIS
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
             A judge of the court shall make a de novo determination of
             those portions of the report or specified proposed findings or
             recommendations to which objection is made. A judge of the
             court may accept, reject, or modify, in whole or in part, the
             findings or recommendations made by the magistrate judge.


       1
         The one-count Indictment alleged conspiracy to distribute methamphetamine
against Defendant and two other co-defendants. See generally Indictment (docket no. 4).


      Case 3:11-cr-03017-LRR-MAR Document 212 Filed 05/26/20 Page 1 of 2
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

Fed. R. Crim. P. 59(b)(3). 2
      In this case, no objections have been filed, and it appears to the court upon review
of Judge Roberts’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of
May 18, 2020, and ACCEPTS Defendant’s plea of guilty in this case to Count 1 of the
Indictment.
      IT IS SO ORDERED.
      DATED this 26th day of May, 2020.




      2
         United States v. Cortez-Hernandez, 673 App’x 587, 590-91 (8th Cir. 2016) (per
curiam), suggests that a defendant may have the right to de novo review of a magistrate
judge’s recommendation to accept a plea of guilty even if no objection is filed. But see
28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). The district judge will undertake de
novo review of the Report and Recommendation if a written request for such review is
filed within fourteen days after this order is filed.
                                           2

     Case 3:11-cr-03017-LRR-MAR Document 212 Filed 05/26/20 Page 2 of 2
